Citation Nr: 1216281	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  08-17 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for loss of sense of smell.  

2.  Entitlement to service connection for watery eyes and dizzy spells.  

3.  Entitlement to service connection for myocardial infarction.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from June 1964 to June 1967.  He had no foreign service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 decision by the RO which denied the benefits sought on appeal.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issues addressed in this decision have been obtained by VA.  

2.  The Veteran did not have a loss of sense of smell in service, nor is there any competent or credible evidence that any current loss is related to service, including his participation in chemical/biological testing studies.  

3.  Watering eyes and dizzy spells are symptoms and not a disease or disability under VA law and regulations, nor is there any competent medical evidence that the Veteran has a current disability, manifested by watering eyes and dizzy spells which is shown to be of service origin, to include his participation in chemical/biological testing studies.  

4.  The Veteran's myocardial infarction was first manifested many years after service, and there is no competent evidence that it is causally or etiologically related to service, to include his participation in chemical/biological testing studies.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a disability manifested by a loss of sense of smell due to disease or injury which was incurred in or aggravated by service, and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).  

2.  A disability manifested by watery eyes and dizzy spells was not incurred in or aggravated by service, and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).  

3.  A myocardial infarction was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in November 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs) and all VA and available private medical records have been obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of this appeal and was afforded an opportunity for a personal hearing, but declined.  Additionally, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and cardiovascular disease, including arteriosclerosis and organic heart disease is manifest to a compensable degree within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Factual Background & Analysis

The Veteran seeks to establish service connection for loss of sense of smell, dizziness, watery eyes and a myocardial infarction, the latter of which occurred in 1995, as a result of his voluntary participation in chemical/biological studies during service.  

The Veteran does not contend, nor do the service treatment records (STRs) show any, complaints, treatment, symptoms or diagnosis for dizziness, watering eyes, loss of smell or any cardiovascular problems during service or until many years after his discharge from service.  On a medical research examination in May 1966, the Veteran was noted to have a grade 1 systolic murmur without megaly.  Blood pressure was normal; 116/74 sitting, 118/64 recumbent, and 120/78 standing.  On a Medical Research examination in February 1967, the Veteran denied any cardiovascular problems, dizziness or any nose or eye trouble and no pertinent abnormalities were noted on examination.  There was no evidence of a heart murmur, and his blood pressure was 122/66.  A small vascular (1 mm) lesion was noted on the corner of the right eyelid, laterally.  

The service records showed that the Veteran participated in a voluntary medical research study in service in March and April 1967.  The first test in March 1967, involved walking through a grassy area that had been sprayed with the chemical agent ortho-chlorobenzalmalononitrile (tear gas).  In the second test in April 1967, the Veteran was given a single 100 mg injection of Heparin, and his vital signs were monitored every hour for nine hours.  At the end of the third hour, the Veteran reported that he had been having slight nose bleeds before and since the testing began and that he believed that they were due to "sinus trouble."  Because of his nose bleeds, the Veteran was not given a second injection.  There was some swelling noted in the cubital area at the end of the fifth hour and an ice pack was applied.  There was some soreness in the left arm at the end of the 7th hour.  No other complaints, symptoms or findings were noted and the Veteran was discharged from the area after nine hours.  His vital signs were checked the following morning and his blood pressure was 108/68 and 102/76.  

Private medical records showed that the Veteran suffered an acute massive anterior wall myocardial infarction with possible respiratory arrest and suspected hypoxic cerebral injury in August 1995.  Subsequent testing revealed 75 percent occlusion of the left anterior descending artery (LAD) and the Veteran underwent coronary angioplasty.  Cardiac examination showed no evidence of murmurs.  The diagnoses on the discharge summary report in October 1995 included atherosclerotic heart disease and anterior myocardial infarction.  

A private thallium stress test in January 1996 showed an enlarged left ventricle, large fixed defect involving the anterior wall and the entire apex, and poor exercise tolerance.  The records showed that the Veteran underwent a second coronary angioplasty of the posterolateral branch of the circumflex for estimated stenosis of 80 to 90 percent in September 1996.  

Additional private medical records showed treatment for various maladies on numerous occasions from 1994 to 2007, including upper respiratory infections (URI), allergies and chest pains.  The records showed that the Veteran was seen for watering in his right eye and blurred vision in February 2001, and was referred for an eye examination.  When seen in May 2002, the Veteran reported a three week history of watering eyes and said that he had been evaluated by a private ophthalmologist who told him that everything was ok except for his allergies.  The impression included probable allergic conjunctivitis and rhinitis.  A treatment note in July 2003, showed that the Veteran was seen for his chronic seasonal allergies and reported that his food tasted different.  The impression included allergic rhinitis, unstable.  When seen in December 2003, the Veteran reported occasional dizziness when he bends over and straightens up.  The examiner noted that the Veteran's description was rather vague, but did not sound like vertigo.  The impression was dizziness of uncertain etiology.  Other impression in the records included sinusitis and URI.  

In March 2007, the Veteran was examined by VA to determine the nature and etiology of his watering eyes, loss of smell, dizzy spells and cardiovascular disease and, more specifically, whether they were related to his exposure to chemicals as a participant in biological studies in service.  The examiner indicated that the claims file was reviewed and included a description of the Veteran's complaints, medical history and the findings on examination.  The Veteran reported a loss of sense of smell since 1995, watering eyes since 2000, and intermittent dizziness for about two years, and said that things didn't taste very well.  On examination, there were no pertinent abnormalities of the eyes or sinuses, and his blood pressure was within normal limits.  

The examiner noted that the Veteran participated in chemical/biological studies in service and that he had been exposed to ortho-chlorobenzalmalononitrile (tear gas) and a single injection of heparin.  The examiner included a discussion of the symptoms and common adverse effects from exposure to the two substances, and referenced a medical treatise on the subject of tear gas and toxic chemical exposure.  The examiner opined that the Veteran's loss of sense of smell, watering eyes and intermittent dizziness were most likely related to his long term allergies and intermittent URIs, and that his myocardial infarction in 1995 was most likely due to occlusion of the coronary artery and associated hyperlipidemia.  The examiner noted that the Veteran did not suffer from any of the symptoms commonly associated with exposure to the two substances and that it was unlikely that his exposure was the underlying cause of his current complaints.  

In this case, the Board finds the March 2007 VA opinion persuasive.  It was based on a thorough review of the claims file and provided a rational explanation for concluding that the Veteran's watering eyes, dizziness, loss of smell and myocardial infarction were not related to service or to his participation in chemical/biological studies in service.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995).  Furthermore, the Veteran has presented no competent medical evidence to dispute that opinion.  Thus, the only competent evidence of record is the unfavorable VA opinion.  The Veteran has not claimed, nor do the STRs show that any of the claimed disabilities were present in service or until many years after service.  

Concerning the claims for watering eyes and dizziness, it should be noted that these complaints are symptoms and not disabilities, in and of themselves.  While they may be evidence of an underlying disability or may later cause disability, service connection may not be granted for a symptom.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Here, the Veteran's watering eyes, dizziness and loss of sense of smell have been attributed to his chronic allergies, and his myocardial infarction in 1995, was caused by coronary artery disease and associated hyperlipidemia.  

While the Veteran believes that his watering eyes, dizziness, loss of smell and myocardial infarction may have been caused by his exposure to chemical/
biological substances in service, he has not presented any competent evidence to support his assertions.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In this case, the issues do not involve a simple diagnoses and the Veteran is not competent to provide more than simple medical observations.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As there is no competent medical evidence of record suggesting a relationship between the Veteran's watering eyes, dizziness, loss of smell and myocardial infarction and service or to his participation in chemical/biological studies in service, and no evidence of a cardiovascular disorder within one year of discharge from service, the Board finds no basis for a favorable disposition of the Veteran's claim.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the Veteran's claim.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

ORDER

Service connection for loss of sense of smell is denied.  

Service connection for loss of watery eyes and dizzy spells is denied.  

Service connection for myocardial infarction is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


